Citation Nr: 0427712	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973 and from May 1975 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned in March 
2004.  A transcript of this hearing is associated with the 
claims file.  

During the March 2004 Video Conference hearing, the veteran 
withdrew his appeal as to the issue of entitlement to an 
increased rating for bilateral hearing loss.  Accordingly, 
this issue is not before the Board for appellate review.  
38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that service connection for sleep apnea 
is warranted because this disorder began during his period of 
military service.  

The veteran's service medical records are silent with respect 
to complaints of or treatment for sleeping impairment.  

A June 2001 report of VA examination for mental disorders 
reflects that the veteran's claims file was reviewed and 
notes that, as a teenager, the veteran would awaken several 
times at night.  This examination report also notes that the 
veteran began having sleep problems as a teenager and, as a 
result of stressors on board ship, developed a severe sleep 
disturbance during service.  Significantly, this examination 
report does not provide a diagnosis for the veteran's sleep 
disorder.

In addition, a November 2002 letter from F. Haglund,M.D., the 
veteran's treating physician, states that the veteran has 
been diagnosed with obstructive sleep apnea and that, as he 
was diagnosed with depression while in service, he probably 
also had sleep apnea at that time as well.  In this regard, 
it is noted that this opinion is not based on a review of the 
veteran's claims file.

Upon consideration of the foregoing, it is the opinion of the 
Board that a contemporaneous and thorough VA examination and 
medical opinion would assist the Board in clarifying the 
nature and etiology of the veteran's sleep disorder and would 
be instructive with regard to the appropriate disposition of 
the issue submitted for appellate consideration.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, he should be scheduled to undergo a VA examination, 
which should include a medical opinion as to the nature and 
etiology of any sleep disorder.

A review of the claims file also reveals that the veteran 
must be notified by VA in specific terms as to the evidence 
which would be needed to substantiate his claim and whether 
VA or the veteran is expected to attempt to obtain and submit 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




Accordingly, the case must be remanded to the RO for the 
following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
sleep impairment since his separation 
from service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the attention of the RO 
is specifically directed to copies of 
treatment records available from the 
physicians identified during his March 
2004 Video Conference hearing, Drs. 
Abdulla and Haglund.

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of any sleep 
disorder.  The veteran's claims folders 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

The examiner is requested to offer an 
opinion with supporting analysis as to 
whether it is at least as likely as not 
that any current sleep disorder, to 
include sleep apnea, is related to the 
veteran's period of military service.  In 
this regard, the examiner should comment 
on the relationship between any sleep 
impairment and the veteran's diagnosis of 
and treatment for depression.  
Specifically, the examiner should provide 
an opinion as to whether the veteran's 
depression is a result of his sleep 
disorder or whether his sleep disorder is 
a symptom of his depression.

If it is determined that a sleep disorder 
existed prior to enlistment, the examiner 
is requested to express an opinion as to 
whether it is at least as likely as not 
that the pre-existing sleep disorder was 
aggravated (a chronic worsening of the 
underlying condition versus temporary 
flare-ups of symptoms) as a result of 
disease or injury sustained during 
service and if so, whether such increase 
in severity was beyond the natural 
progress of the disease.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




